Case 3:19-cv-01790 Document1 Filed 08/19/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

ous FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff

v.
CIVIL NO. 19-
$7,270.00 IN U.S. CURRENCY,

Defendant.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
TO THE HONORABLE COURT:

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, Rosa Emilia Rodriguez-Vélez, United States Attorney for the District of Puerto Rico
and Héctor E. Ramfrez-Carbé, Assistant United States Attorney, Chief Civil Division, brings this
complaint and alleges as follows in accordance with Supplemental Rule G(2) of the Federal Rules
of Civil Procedure.

NATURE OF THE ACTION

1. This is a civil action in rem brought to enforce the provisions of Title 21, United States

 

Code, Sections 841(a)(1), 881(a)(6), and Title 18, United States Code, Sections 1956(a)(1)
(B)@), and 1957(a).
DEFENDANT IN REM
2. The defendant currency seized by an officer of the Drug Enforcement Administration

(“DEA”), consists of $7,270.00 in U.S. currency.

 
Case 3:19-cv-01790 Document1 Filed 08/19/19 Page 2 of 4

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over an action commenced by the United States
pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action

pursuant to Title 21, United States Code, Sections 841(a)(1), 881(a)(6), and Title 18,

 

United States Code, Sections 1956(a)(1) (B)(), and 1957(a).

 

4. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United
States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section 1355(b)(1)(B) (the defendant currency is found in this
district).

5. Venue is proper in this district pursuant to Title 28, United States Code, Section
1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE

6. This is a civil action in rem brought to enforce the provisions of Title 21, United States
Code, Section 841 (Unlawful acts) and 881(a)(6) (all moneys, negotiable, instruments,
securities, or other things of value furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in violation of this subchapter, all
proceeds traceable to such an exchange, and all moneys, negotiable instruments, and
securities used or intended to be used to facilitate any violation of this chapter), and Title
18, United States Code, Sections 1956 (Laundering of monetary instruments), and 1957

(Engaging in monetary transactions in property derived from specified unlawful activity).
Case 3:19-cv-01790 Document1 Filed 08/19/19 Page 3 of 4

FACTS
7. The facts and circumstances supporting the seizure and forfeiture of the defendant currency

are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the

Drug Enforcement Administration (“DEA”), Task Force Officer, Martin Burgos-Pérez

attached hereto, and incorporated herein as if fully stated.

CLAIM FOR RELIEF

WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant currency be issued; that due notice be given to all parties to appear and show cause why
the forfeiture should not be decreed; that judgment be entered declaring the defendant currency
condemned and forfeited to the United States of America for disposition according to law; and that
the United States of America be granted such other and further relief as this Court may deem just
and proper, to gether with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

In San Juan, Puerto Rico, this [9 fh day of qua , 2019.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

/ Stator B. Ramiresz-Parhé
Héctor E. Ramirez-Carbo
Assistant U.S. Attorney

Chief Civil Division
USDC-PR-NO, 214902

UNITED STATES ATTORNEY’S OFFICE
Torre Chardon, Suite 1201

350 Carlos Chardon Street

San Juan, Puerto Rico 00918
Phone Number: (787)766-5656
Hector.E.Ramirez@usdoj.gov
Case 3:19-cv-01790 Document1 Filed 08/19/19 Page 4 of 4

VERIFIED DECLARATION
I, Héctor E. Ramirez-Carbé, Assistant U.S. Attorney, Chief Civil Division for the District
of Puerto Rico, declare under penalty of perjury as provided by Title 28, United States Code,
Section 1746, the following:
That the foregoing Complaint is based on reports and information furnished to me by the
Drug Enforcement Administration (“DEA”); that everything contained therein is true and correct

to the best of my knowledge and belief.

Executed in San Juan, Puerto Rico, this\4 " day of Neus WG pws VA, 2019.

/ Sbtor &. Ramirez ahd

Héctor E. Ramirez-Carbo

Assistant U.S. Attorney
Chief Civil Division

VERIFIED DECLARATION
I, Martin Burgos-Pérez, Task Force Officer (TFO), DEA, declare as provided by Title 28,

United States Code, Section 1746, the following:

I have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached

 

unsworn declaration thereto, and I find the same to be true and correct to the best of my knowledge

and belief. I declare under penalty of perjury that the foregoing is true and correct.

Executed in San Juan, Puerto Rico, this 4 day of i A Ly 4 , 2019,

JL Mh Pr ~ Sy]

teen

Martin Burgos-Pérez, TFO
Drug Enforcement Administration (“DEA”)
Case 3:19-cv-01790 Document 1-1 Filed 08/19/19 Page 1 of 3

UNSWORN DECLARATION
IN SUPPORT OF FORFEITURE COMPLAINT

INTRODUCTION

Pursuant to Title 28, United States Code, Section 1746, I, Martin Burgos-Pérez,
Task Force Officer, of the United States Department of Justice, Drug Enforcement
Administration, declare under penalty of perjury that the foregoing is true and correct:

I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7). I am, therefore, an officer
who is empowered to conduct criminal investigations of, and to make arrests for, offenses
enumerated in Title 18, United States Code, Section, 2516.

I have been a Task Force Officer with the DEA for over 15 years. As a Task
Force Officer, I have been sworn to enforce the laws of Title 21, United States Code, and
related offenses under Title 18, United States Code. I have received two weeks of Task
Force Officer’s training at the DEA Caribbean Division, Guaynabo, P.R. In addition, I
have served twenty-six (26) years with the Puerto Rico Police Department as an agent. I
am currently assigned to the DEA Ponce District Office -Group 3.

During my law enforcement career, I have received detailed instruction in and
conducted various complex conspiratorial investigations concerning the unlawful
importation and distribution of controlled substances; the laundering and concealment of
drug proceeds; and the illegal use of communication facilities by drug traffickers in
furtherance of their criminal activities.

PROPERTY TO BE FORFEITED

$7,270.00 IN U.S. CURRENCY

 
Case 3:19-cv-01790 Document 1-1 Filed 08/19/19 Page 2 of 3

BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION
I make this unsworn declaration, on information and belief derived from the

following source:

A. Oral and/or written reports and documents from the Puerto Rico Police
Department/ Narcotics Unit in Aguadilla, P.R.

1. The Ponce District Office (DO), Task Force Group 3 (TFG-3), continue their
investigative efforts into members of the Krystal Menes’ drug-trafficking
organization (DTO) responsible for the distribution of cocaine in the west area of
Puerto Rico. This investigation is being worked in conjunction with the Puerto
Rico Police Department (PRPD) Aguadilla Narcotics Unit.

2. On May 9, 2019, members of the PRPD Aguadilla Narcotics . conducted
surveillance at known drug point in the Tamarindo Neighborhood of Aguadilla,
P.R. During the surveillance, agents observed a known local drug dealer, Thor
LLORENS-Beza, meet with a FedEx employee identified as Lidia MENA-
Polanco, and conduct what appeared to be a drug transaction. Subsequently,
agents conducted a traffic stop of MENA-Polanco’s vehicle and she was found in
possession of eight (8) bags of cocaine weighing approx. 33 grams. At this time,
MENA-Polanco was arrested and charged with State narcotics violations.
Subsequently, a State arrest warrant was obtained for LLORENS-Beza for the
cocaine sale to MENA-Polanco.

3. On May 10, 2019, agents again conducted surveillance at the Tamarindo drug-
point and observed LLORENS-Beza at the location. At this time, LLORENS-

Beza was arrested based on a state arrest warrant for distribution of cocaine. A
Case 3:19-cv-01790 Document 1-1 Filed 08/19/19 Page 3 of 3

search incident to his arrest found him to be in possession $7,270 in cash, the

money was specifically in his front pants pockets. Subsequently, case agents

seized the cash based on the drug proceeds forfeiture theory in accordance with

Title 21, USC § 881 (a) (6).

This Unsworn Declaration is submitted in support of a Complaint for Forfeiture In
Rem, which involves the offenses detailed in Section 881(a)(6) of Title 21, United States
Code, particularly the all moneys, negotiable instruments, securities, or other things of
value furnished or intended to be furnished by any person in exchange for controlled
substance or listed chemical in violation of the subchapter, all proceeds traceable to such -
an exchange, and all moneys, negotiable instruments, and securities used or intended to
be used to facilitate any violation of this subchapter. Therefore, I have not set forth each
and every fact learned during the course of this investigation.

Based upon my training and experience, participation in other investigations, and
facts concerning this investigation, I believe that sufficient probable cause exits to show
that there is present material evidence of a commission of a violation of a Federal Law to
wit: demonstrates probable cause to forfeit the $7,270,00 in U.S. Currency, violations of

Title 21, United States Code, Sections 841(a)(1), 881(a)(6), and Title 18, United States

 

Code, Sections 1956(a)(1) (B)(i), and 1957(a).
Sworn and signed under penalty of perjury, pursuant to Title 28, United States

Code, Section 1746, in San Juan, Puerto Rico this \4 th of August, 2019.

Wil.

Martin Burgos-Pérez, Task Force Officer
Drug Enforcement Administration (“DEA”)

 
®&JS 44 (Rev. 11/04)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re
by local rules of court. This form, approved by the Judicial Conference o

Case 3:19-cv-01790 Document 1-2 Filed 08/19/19 Page 1 of 1

CIVIL COVER SHEET

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

the United States in September 1974, is required for the use of t

uired by law, except as provided

e Clerk of

ourt for the purpose of initiating

 

I. (a) PLAINTIFFS

 

 

UNITED STATES OF AMERICA

 

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)

 

 

Héctor. E. Ramirez-Carbo, AUSA, 350.Carlos Chardon Ave, Suite
1201, Hato Rey, PR 00918

DEFENDANTS

 

 

US v.-$7,270.00.in U.S. currency

 

 

Attorneys (If Known)

 

UN US TLAINIT?Y CASES UNLTYS

NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

 

 

Il. BASIS OF JURISDICTION

(Place an “X” in One Box Only)

 

 

UW. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
CH U.S. Government O 3 Federal Question PIF DEF PIF DEF
Plaintift (U.S. Government Not a Party) Citizen of This State C1 © 1 Incorporated or Principal Place o4 O04
of Business In This State
O2 US. Government 4 Diversity Citizen of Another State C12 (1 2 Incorporated and Principal Place Os 15
Defendant (Indicate Citizenship of Parties in Item HT) of Business In Another State '
Citizen or Subject of a O3 © 3. Foreign Nation O6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) = ‘ = =
| CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
1 110 Insurance PERSONAL INJURY PERSONALINJURY | 610 Agriculture CO 422 Appeal 28 USC 158 O 400 State Reapportionment
O 120 Marine 1 310 Airplane 362 Personal Injury - 1 620 Other Food & Drug C1 423 Withdrawal OF 410 Antitrust
CO 130 Miller Act 1 315 Airplane Product Med. Malpractice ft 625 Drug Related Seizure 28 USC 157 0 430 Banks and Banking
C7 140 Negotiable Instrument Liability 0 365 Personal Injury - of Property 21 USC 881 0 450 Commerce
(J 150 Recovery of Overpayment [C1 320 Assault, Libel & Product Liability O 630 Liquor Laws PROPERTY RIGHTS 1 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal O 640R.R. & Trick 0 820 Copyrights 1 470 Racketeer Influenced and
(1 151 Medicare Act C1 330 Federal Employers’ Injury Product O) 650 Airline Regs. C7 830 Patent Cormpt Organizations
C1 152 Recovery of Defaulted Liability Liability [1 660 Occupational 0 840 Trademark 1 480 Consumer Credit
Student Loans OC 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Excl. Veterans) 1) 345 Marine Product 0 370 Other Fraud (1 690 Other (1 810 Selective Service
(I 153 Recovery of Overpayment Liability 11 371 Truth in Lending LABOR SOCIAL SECURITY C1 850 Securities/Commodities/
of Veteran’s Benefits [1 350 Motor Vehicle (J 380 Other Personal 1 710 Fair Labor Standards 0 861 HIA (1395ff) Exchange
C7 160 Stockholders’ Suits (355 Motor Vehicle Property Damage Act C1 862 Black Lung (923) 1 875 Customer Challenge
(C7 190 Other Contract Product Liability (C1 385 Property Damage O1 720 Labor/Mgmt. Relations | 863 DIWC/DIWW (405(g)) 12 USC 3410
CI 195 Contract Product Liability |] 360 Other Personal Product Liability O 730 Labor/Mgmt.Reporting | (1 864 SSID Title XVI 1 890 Other Statutory Actions
(C1 196 Franchise Injury & Disclosure Act CI 865 RSI (405(g)) 1 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 740 Railway Labor Act FEDERAL TAX SUITS 0 892 Economic Stabilization Act
CJ 210 Land Condemnation O 441 Voting C1 510 Motions to Vacate | 790 Other Labor Litigation | {J 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters
CG) 220 Foreclosure O1 442 Employment Sentence (1 791 Empl. Ret. Inc. _ or Defendant) 1 894 Energy Allocation Act
CF 230 Rent Lease & Ejectment |[J 443 Housing/ Habeas Corpus: Security Act O) 871 IRS—Third Party CJ 895 Freedom of Information
C7 240 Torts to Land Accommodations 11 530 General 26 USC 7609 Act
C1 245 Tort Product Liability O1 444 Welfare C1 535 Death Penalty C1 900Appeal of Fee Determination
(CJ 290 All Other Real Property C1 445 Amer. w/Disabilities - | 540 Mandamus & Other Under Equal Access
Employment CF 550 Civil Rights to Justice
(1 446 Amer. w/Disabilities - | 555 Prison Condition O 950 Constitutionality of
Other State Statutes
0 440 Other Civil Rights
V. ORIGIN (Place an “X” in One Box Only) Appeal to District
el _, 2 r13 rl4a,. os Transferred from 6 oo o7 Judge from
Original Removed from Remanded from Reinstated or another district Multidistrict Magistrate
Proceeding | State Court Appellate Court Reopened (specify) Litigation Judgment

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filin:
21 USC .841.and 881;:18.USC 1956 and 1957

 

Do not cite jurisdictional statutes unless diversi

 

y):

 

 

Tv

 

 

VII. REQUESTED IN

C] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: OYyes [No
VIIL. RELATED CASE(S) aa
IF ANY (See instructions): SUDGE DOCKET NUMBER
DAT i SIGNATURE OF ATTORNEY OF RECORD
oar} s/Héctor E. Ramirez-Carbé
Neawiq. Ane
FOR OFFICE USE ONLY \
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 3:19-cv-01790 Document 1-3 Filed 08/19/19 Page 1 of 1

United States District Court for the District of Puerto Rico

 

 

CATEGORY SHEET

 

 

1. Title of Case (Name of first party on each side only)
US v. $7,270.00 IN U.S. CURRENCY,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Category in which case belongs: (See Local Rules)
x ORDINARY CIVILCASE — [CIVIL FORFEITURE
SOCIAL SECURITY
BANK CASE
INJUNCTION

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

 

 

 

 

4. Has a prior action between the same parties and based on the same claim ever been filed in
this Court?
x
O YES NO
5, Is this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
O yes x |No
6. Does this case question the constitutionality of a state statute (FRCP 24)?
Ol YES [ NO
(Please Print) 214902

 

USDC ATTORNEY'S ID NO.

 

 

HECTOR E. RAMIREZ-CARBO

 

ATTORNEY’S NAME:

 

TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:

 

 

 

 

 

 

00918
HATO.REY..PR ZIP CODE

 

 

 

 

787-766-5656

 

 

 

TELEPHONE NO.

 

 
